      Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 1 of 35




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


ONE WISCONSIN INSTITUTE, INC.,
et al.,

            Plaintiffs,

      v.                                   Case No. 15-CV-324

MARK L. THOMSEN, et al.,

            Defendants.


JUSTIN LUFT, et al.,
            Plaintiffs,
      v.                                   Case No. 20-CV-768
TONY EVERS, et al.,
            Defendants.


           BRIEF IN SUPPORT OF DEFENDANTS’ MOTION
           FOR SUMMARY JUDGMENT ON REMAND FROM
            THE SEVENTH CIRCUIT COURT OF APPEALS



      The I.D. Petition Process (“IDPP”) automatically issues a voting-

compliant ID to anyone who goes to the DMV, gets a picture taken, and fills

out short forms. It does not matter what documents the applicants bring or

whether they submit a complete application—they will get a voting compliant

ID.
      Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 2 of 35




      The process has adapted in recent years to solve problems that DMV,

and this Court, has previously identified. While the basic applicant experience

(getting an ID in the mail after filing out the application) has not changed,

many of the “back office” procedures have improved to be more efficient and

exhaustive than ever before. Additionally, public education about the IDPP has

been integrated into statewide election outreach across multiple channels,

making voters aware of the simple process for getting an ID.

      Here, Plaintiffs challenge the IDPP as an undue burden on voting. The

Seventh Circuit has rejected that broad claim as well as facial challenges to

the IDPP and concluded, in multiple decisions, that the IDPP as a process is

adequate to ensure that any eligible voter can get a voting-qualifying ID.1

       The sole question on remand is whether the process is reliable such that

individual voters can get a voting-compliant ID with reasonable effort. The

answer to this question is “yes” because anyone can get an eligible ID by

gathering what documents they have and going to the DMV to fill out an

application and pose for a picture. This “surely does not qualify as a substantial

burden on the right to vote.” Crawford v. Marion Cty. Election Bd.,


      1  See Luft v. Evers, 963 F.3d 665, 679 (7th Cir. 2020) (“Frank III says that the
state’s process, as the state describes it, is adequate”); Frank v. Walker, 835 F.3d 649,
651 (7th Cir. 2016) (denying initial en banc review because “Wisconsin has enacted a
rule that requires the Division of Motor Vehicles (‘DMV’) to mail automatically a free
photo ID to anyone who comes to DMV one time and initiates the free ID process.”).




                                           2
      Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 3 of 35




553 U.S. 181, 198 (2008). Plaintiffs have no meritorious claims remaining, and

these cases should be dismissed.

                                BACKGROUND

      I.     Plaintiffs’ broad challenges to the IDPP have been
             resolved, leaving only a narrow inquiry on remand: is the
             IDPP being implemented reliably?

      Plaintiffs’ claims in these cases are that the IDPP imposes an unlawful

burden on voting. (OWI Dkt.2 141:63–64 (Second Amended Complaint).) (Luft

Dkt.3 31:39–48.) Prior litigation has largely resolved those claims. The Seventh

Circuit has approved the IDPP as a process and remanded on the narrow issue

of how the process is being implemented as to individual voters.

      Though the full background of this case spans six district court

decisions,4 nine Seventh Circuit decisions,5 and two U.S. Supreme Court


      2“OWI Dkt.” refers to docket entries in Western District of Wisconsin case
number 15-CV-324.

      3“Luft Dkt.” refers to docket entries in Western District of Wisconsin case
number 20-CV-768.

      4 Frank v. Walker, 17 F. Supp. 3d 837 (E.D. Wis. 2014); Frank v. Walker,
141 F. Supp. 3d 932 (E.D. Wis. 2015); One Wisconsin Inst., Inc. v. Thomsen,
No. 15-CV-324-JDP (W.D. Wis. Aug. 11, 2016); One Wisconsin Inst., Inc. v. Thomsen,
198 F. Supp. 3d 896 (W.D. Wis. 2016); Frank v. Walker, No. 11-C-1128 (E.D. Wis. July
29, 2016); One Wisconsin Inst., Inc. v. Thomsen, 351 F. Supp. 3d 1160 (W.D. Wis.
2019).

      5 Frank v. Walker, 766 F.3d 755 7th Cir. 2014); Frank v. Walker, 769 F.3d 494
(7th Cir. 2014); Frank v. Walker, 773 F.3d 783 (7th Cir. 2014); Frank v. Walker,
768 F.3d 744 (7th Cir. 2014); Frank v. Walker, 819 F.3d 384 (7th Cir. 2016); Frank v.



                                         3
      Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 4 of 35




proceedings,6 the most relevant decisions are those generally referred to as

Frank I, Frank II, Frank III, and Luft. In Frank I, the Seventh Circuit rejected

the argument that anyone without an ID is “disenfranchised,” where all a

person must do is “scrounge up” their birth certificate and stand in line at

DMV:

       Plaintiffs describe registered voters who lack photo ID as
       “disenfranchised.” If the reason they lack photo ID is that the state has
       made it impossible, or even hard, for them to get photo ID, then
       “disfranchised” might be an apt description. But if photo ID is available
       to people willing to scrounge up a birth certificate and stand in line at
       the office that issues drivers' licenses, then all we know from the fact
       that a particular person lacks a photo ID is that he was unwilling to
       invest the necessary time. And Crawford tells us that “the inconvenience
       of making a trip to the [department of motor vehicles], gathering the
       required documents, and posing for a photograph surely does not qualify
       as a substantial burden on the right to vote, or even represent a
       significant increase over the usual burdens of voting.”

Frank v. Walker, 768 F.3d 744, 748 (7th Cir. 2014).

       The court also held that the paperwork component of the ID issuance

process is not an infringement on the right to vote, and that “unless Wisconsin

makes it needlessly hard to get photo ID, it has not denied anything to any

voter.” Id. at 753.




Walker, 196 F. Supp. 3d 893 (7th Cir. 2020); Frank v. Walker, No. 16-3003,
2016 WL 4224616 (7th Cir. Aug. 10, 2016); Frank v. Walker, 835 F.3d 649 (7th Cir.
2016); Luft v. Evers, 963 F.3d 665 (7th Cir. 2020).

       6   Frank v. Walker, 574 U.S. 929 (2014); Frank v. Walker, 575 U.S. 913 (2015).

                                            4
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 5 of 35




      In Frank II, the court acknowledged the possibility of future as-applied

challenges, and established the standard for any such inquiry: whether voters

are “unable to get acceptable photo ID with reasonable effort.” Frank v. Walker,

819 F.3d 384, 386 (7th Cir. 2016).

      The Seventh Circuit next addressed the IDPP in Frank III, where it

denied an en banc hearing because “‘initiation’ of the IDPP means only that

the voter must show up at a DMV with as much as he or she has, and that the

State will not refuse to recognize the ‘initiation’ of the process because a birth

certificate, proof of citizenship, Social Security card, or other particular

document is missing.” Frank v. Walker, 835 F.3d 649, 651–52 (7th Cir. 2016).

      The Seventh Circuit Luft decision vacated a district court decision

holding that the IDPP is unconstitutional. Luft v. Evers, 963 F.3d 665, 679 (7th

Cir. 2020). It reiterated that “the state’s process, as the state describes it, is

adequate” if reliably implemented. Id.

      The Luft decision includes several observations and rulings that are

important to this remand. The Seventh Circuit’s understanding of the IDPP is

a process where “[p]eople who lack the documents required to receive a photo

ID may petition the state for assistance and a temporary receipt.” Id. at 669.

It explained that the process issues a credential as a matter of course to those

who initiate the process:




                                         5
      Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 6 of 35




      The state’s procedure gives each person claiming eligibility to vote a
      rebuttable presumption of eligibility: on receipt of designated materials,
      the state issues a credential as a matter of course (though the person
      may need to appear to be photographed). . . . Administrative steps such
      as gathering documents, making a trip, and posing for a photograph, are
      no more than what Crawford . . . considered reasonable. Those who find
      it difficult to assemble the required documentation face “somewhat
      heavier” burdens. . . . To prevent the burden from becoming excessive,
      Wisconsin promised to provide photo ID to anyone who, “more likely
      than not”, meets the requirements.

Id. at 679–80 (citation omitted).

      The question on remand is whether this process is implemented reliably

to provide a qualifying ID to anyone who more likely than not meets the

requirements. Id. at 679. The court pointed out that prior administrative

procedures might cause questions about reliability, such as Johnny Randle’s

denial after two in-person visits and name-change complexities. Id. at 680.

However, the court also expressed support for the state’s flexible approach to

solutions and emphasized that the Defendants should be free to find solutions

to problems. Id. Indeed, it specifically recognized the changes to the name-

discrepancy issue following Mr. Randle’s situation as an example of such

problem solving. Id. (“Wisconsin allows common-law name changes for driver's

licenses and the like, and its new petition process requires the officials to

accept a name change when an applicant submits a statement declaring the

common-law elements as well as the prior name. . . .”)

      The court also included an important limitation on any remand

remedies; any additional adjustments to the IDPP “must not order any relief


                                          6
      Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 7 of 35




that excuses applicants from the failure to comply with reasonable requests for

information that is material to voting eligibility.” Id. at 680.

      Taken together, the Seventh Circuit in multiple rulings has approved

the IDPP as a process. It is settled law that there is no constitutional problem

with a person getting a voting compliant ID by gathering what documents they

have, going to the DMV to fill out forms and have a picture taken, or being

required to respond to reasonable requests for information. Those are the

standards of reliability that should be applied on remand. The question now is

whether that process is being implemented reliably on an as-applied basis,

such that people actually are getting a voting credential if they gather their

documents and go to the DMV. The evidence confirms that the process is being

implemented reliably, and it is time to dismiss the remaining claims and

conclude this case.

      II.   The IDPP automatically issues a voting-compliant ID to
            anyone who applies.

      Any person who merely applies with the IDPP automatically gets a

voting compliant ID. And they maintain an ID for the entire time their

application is pending. DMV asks for information to process the application

and only denies it if it finds that the person is ineligible or does not respond to

requests. Even then, someone who does not respond has a valid ID for at least




                                        7
      Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 8 of 35




seven months and can get a new one anytime by merely calling or otherwise

contacting DMV.

      The process is established by statute and implemented by DMV

procedures. Prior filings in this court have exhaustively examined the

processes, so a full recitation of the IDPP procedures is not repeated here, but

an abbreviated statutory overview follows.

      The IDPP is initiated with a petition from someone who does not have

the document normally required to get a photo ID. Wis. Stat. § 343.165(8)(b)(1).

The petition requires that an applicant provide basic information about him-

or herself and contact information. Upon completing that form, each applicant

gets a photo receipt that is a voting-qualified ID within five days,7 or within 24

hours if it is within seven days before or two days after an election. Wis. Stat.

§ 343.50(1)(c). That receipt is automatically renewed for the entire time the

application is pending. Wis. Stat. § 343.50(1)(c).

      DMV then coordinates with Department of Health Services (“DHS”),

which attempts to verify the applicant’s birth records within DHS, or with

other state or federal agency information. Wis. Stat. § 343.165(8)(2). If DHS

cannot confirm the birth details provided, it advises DMV, which transfers the




      7 By statute, receipts must be issued not later than the sixth working day after
the petition. Wis. Stat. § 343.50(1)(c)2.a. However, DMV procedure is to issue the
receipt within five days. (OWI Dkt. 351 ¶ 8.)

                                          8
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 9 of 35




application to the Compliance, Audit and Fraud Unit (“CAFU”) for follow-up

with the applicant. Wis. Stat. § 343.165(8)(b)(3). CAFU then “investigate[s] the

petition and any additional information” the customer provides “with prompt

and due diligence,” using all reasonable efforts to locate and obtain secondary

documentation to confirm any details missing from the application. Wis. Stat.

§ 343.165(8)(b)(3).

      To facilitate this work, DMV contacts the applicant to get information

that could help verify their identity. Wis. Stat. § 343.165(8)(2). If the customer

does not respond to such inquiry, DMV attempts to contact them at least three

times, uses a CLEAR background check to attempt to find them, brings the

application before a committee to generate ideas for contacting them, and waits

for at least seven months before cancelling the application; during this time,

the applicant continues to get voting-complaint IDs in the mail. Wis. Stat.

§ 343.165(8)(2); (OWI Dkt. 351 ¶ 13–15.) If at any point the applicant

communicates with DMV with so much as a phone call or email—including

after an application is denied—processing resumes and DMV mails the

customer a credential that is valid for voting. (OWI Dkt. 351 ¶ 15.) Thus, an

applicant whose application was denied for non-response to reasonable

requests for information can place a single call to DMV to get an ID without

another trip to a DMV office.




                                        9
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 10 of 35




                                ARGUMENT

      The question on remand is whether particular eligible voters can get a

voting-compliant ID with reasonable effort. The answer is yes, because any

person who makes one trip to the DMV and fills out simple application forms

automatically gets a voting-compliant ID. This is true whether the person has

any particular document or even whether the application is facially complete.

This “surely does not qualify as a substantial burden on the right to vote” and

Plaintiffs cannot show that getting a qualifying ID is “needlessly hard.”

Crawford, 553 U.S. at 198; Frank, 766 F.3d at 753.

      Evidence shows that the IDPP is working reliably. DMV is efficiently

processing applications and issuing IDs. Evidence also shows the critical role

that DMV’s diligence process plays, by the fact that DMV has identified, and

cancelled, applications from noncitizens and people applying under multiple

identities.

      And, while the basic customer experience of getting an ID upon one visit

to the DMV has not changed, internal improvements have drastically

increased efficiency, decreased errors, and streamlined solutions to the more-

common challenges to identity verification.

      Finally, both DMV and the Wisconsin Elections Commission (“WELEC”)

publicize the IDPP through several channels including websites, social media,

in-person contact at DMV centers, direct mailing and by coordination with


                                      10
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 11 of 35




outreach groups. Individuals who need a free ID for voting can learn about the

process—and then obtain an ID—with little effort.

      I.    Summary judgment standards.

      Federal Rule of Civil Procedure 56 provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). Rule 56 mandates judgment against a party who fails to

make a showing sufficient to establish the existence of an element essential to

that party's case, and on which that party will bear the burden of proof at trial.

Celetox Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

      II.   The IDPP allows any eligible voter to quickly and easily get
            a voting credential.

      Every single IDPP applicant is mailed an ID document within five days

of application, and within 24 hours by overnight mail near an election. This is

true whether or not the applicant provides any documents or even whether or

not the application is facially complete. (Boardman Decl. ¶ 4.)

      This process, which is now largely automated, answers the question on

remand. Much effort has been spent in these cases examining the internal

DMV processes for issuing IDs, but what really matters is the voter experience,

which is, as the Seventh Circuit acknowledged, “the state issues a credential

as a matter of course.” Luft, 963 F.3d at 679–681.



                                       11
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 12 of 35




      The credential is referred to as a “receipt” but is actually a statutorily

recognized voter identification document. The receipt is printed on secure

paper, with a color photo, and includes all of the information required under

Wis. Stat. § 343.50(1)(c). (Boardman Decl. ¶ 5.) That ID is valid for 60 days and

is automatically renewed for the entire time an application is pending.

(Boardman Decl. ¶ 6.)

      The IDPP can also result in an applicant getting a plastic ID card that is

valid for 8 years, known as a “hard card.” But the ID document “receipt” is a

state-issued photo ID that is valid for voting. (Boardman Decl. ¶ 7.)

Accordingly, all it takes to get a voting-compliant ID is for an applicant to go

to the DMV and fill out the required application forms as best they can and

with any information they have available. (Boardman Decl. ¶ 8.) There can be

no dispute that this process falls within the “reasonable effort” boundaries of

the Constitution as set forth in Crawford, Frank I, and Luft.

      There are only three ways that a person who fills out an IDPP application

will no longer automatically receive renewed IDs by mail: (1) if the applicant

cancels the application; (2) if DMV finds that they are ineligible for the ID and

cancels the application; or (3) if DMV requests information about the

application and the applicant fails to respond for seven months. (Boardman

Decl. ¶ 11.)




                                       12
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 13 of 35




      An applicant does not have to proactively contact DMV or “check in” to

keep receiving ID documents. If DMV does not have any questions for the

applicant, then DMV continues researching the application and the applicant

keeps receiving ID receipts automatically—or a hard card, if DMV has

sufficient information to know that the person is authorized to receive an

8-year card. (Boardman Decl. ¶ 12 .)

      Applicants’ only obligation is to comply with reasonable requests for

information. For example, in the minority of cases where follow-up may be

needed, CAFU may call an applicant and ask where they were born, which can

be a critical question for establishing U.S. citizenship. The applicant is

required to respond to this reasonable request for information. CAFU will then

use the information supplied by the applicant to verify U.S. citizenship. During

CAFU’s investigation, the applicant need not do anything to continue getting

a renewed ID document in the mail, even if the time period between CAFU

contacts exceeds the 60-day term of the document. A new receipt will simply

be automatically mailed to the applicant. (Boardman Decl. ¶ 13.)

      An application will be suspended only if DMV requests information from

an applicant and the applicant does not respond. First, DMV conducts a multi-

attempt, 30-day process to contact the applicant (two letters, and at least one

phone call or e-mail, based upon the contact information on file). After that

month of non-contact, DMV suspends the application for 180 days, during


                                       13
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 14 of 35




which DMV continues to review the application in a committee that works to

identify other ways to contact the applicant. During that time DMV also runs

CLEAR record reports quarterly to try to identify additional contact

information. Throughout that 180-day period, the applicant continues to

automatically receive renewed ID documents. (Boardman Decl. ¶ 14.) Thus, a

person who fills out a petition at a DMV center will have a voting-qualifying

ID sent to them for a minimum of seven months, even if he or she completely

refuses to cooperate with requests for information or even refuses to answer

the phone when DMV calls. (Boardman Decl. ¶15.) In this respect, the IDPP

provides more than what is required by the Constitution. See Luft, 963 F.3d

at 680 (applicants cannot be excused “from the failure to comply with

reasonable requests for information that is material to voting eligibility.”).

      Plaintiffs’ pre-remand arguments centered on the application processing

steps of individual applicants. However, the Supreme Court and Seventh

Circuit have held that “because the ‘right to vote in any manner ... [is not]

absolute’ and the government must play an ‘active role in structuring

elections’, election laws ‘invariably impose some burden upon individual

voters.’” Luft, 963 F.3d at 671–72 (quoting Burdick v. Takushi, 504 U.S. 428,

at 433 (1992)). Any election regulation “is going to exclude, either de jure or de

facto, some people from voting; the constitutional question is whether the




                                       14
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 15 of 35




restriction and resulting exclusion are reasonable given the interest the

restriction serves.” Griffin v. Roupas, 385 F.3d 1128, 1130 (7th Cir. 2004).

      The balance of burdens and benefits of any election system is

“quintessentially a legislative judgment with which we judges should not

interfere unless strongly convinced that the legislative judgment is grossly

awry.” Id. at 1131. On remand, Plaintiffs burden cannot be met by showing

individual cases of inconvenience; they must demonstrate that “Wisconsin

makes it needlessly hard to get photo ID. Frank, 766 F.3d at 753. They can

make no such showing, because ID issuance is automatic under the IDPP.

      III.   Evidence confirms that applicants get a voting credential
             with minimal effort.

      Since the 2016 election, 10,046 people have entered the IDPP and every

single one has been issued a voting-compliant ID. (Boardman Decl. ¶¶ 4, 9.)

Many got an 8-year hard card, but even that is not the correct measure of the

program’s success. The constitutional inquiry is whether an eligible voter can

get an ID with reasonable effort, and the IDPP “receipt” meets this

requirement. Frank, 768 F.3d at 748, 753; Frank, 835 F.3d at 651–52; Luft,

963 F.3d at 679–80.

      Above and beyond what is constitutionally required to facilitate voting,

many applicants who use the IDPP receive an 8-year ID hard card based upon

a quick verification from DHS, without any additional questions or follow-up



                                      15
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 16 of 35




from DMV. For example, of the 10,046 IDPP applications received between

November 1, 2016 and July 31, 2020, 3,415 were quickly verified by DHS

without any additional follow-up by the applicant. 1005 reached CAFU,8 but

the majority of those (624 applications) quickly received a hard-card upon re-

submission to DHS. Only 381 applications (3.8%) required the extraordinary

proof process. (Boardman Decl. ¶ 9.)

      Applicants K.C.9 and T.R are examples where, like the vast majority of

applicants, issues were quickly resolved through the DHS process. (Boardman

Decl. ¶ 28, Ex. B, C.) T.R. applied for an ID on August 27, 2020 with no birth

certificate. T.R.’s application was verified with DHS on the same day T.R.

applied, and T.R. was promptly issued an ID card. K.C. also applied that day

without full documentation; his information also verified on August 27 and his

ID was issued. Neither had any follow-up with DMV, and their applications

did not need to reach CAFU. (Boardman Decl. ¶ 28, Ex. B, C.) Both K.C. and

T.R. were mailed a hard card within 5 days of their visit to the DMV. Their




      8The DHS verifications and CAFU-resolved applications do not equal the total
because many applications are cancelled, such as the 3,798 that were cancelled by
the applicant, which usually happens when they get an ID outside of the IDPP and
no longer need the process.

      9 Applicants are referred to in this brief by initial and without pronouns. Full
details of the applications are included in the exhibits to the Boardman declaration
that are filed under seal.

                                         16
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 17 of 35




experiences are the typical and reflect the experience of the majority of IDPP

applicants.

      G.T. and J.M. are examples of applicants who had information that could

not be immediately verified by DHS but where the IDPP process resolved their

issue quickly by re-submitting the information to DHS (Boardman Decl. ¶ 29,

Ex. D, E.) G.T. filled out application documents on January 9, 2019, and G.T.’s

identity could not be immediately confirmed with DHS. The next day, on

January 10, CAFU called G.T. G.T. returned the call and gave additional

information about the spelling of G.T. mother’s maiden name. CAFU sent the

alternate spelling to DHS, which verified his identity the next day. In just two

days, CAFU resolved G.T.’s petition. (Boardman Decl. ¶ 29, Ex. E.)

      Similarly, J.M. applied on January 28, 2020, and the information J.M.

provided did not immediately verify with DHS. J.M. did not provide a phone

number, so CAFU emailed J.M. on January 29. J.M.’s sister called CAFU back

the next day and was able to give additional family information. That

information was immediately sent to DHS, which verified the information on

January 30. The application was resolved in two days. (Boardman Decl. ¶ 29,

Ex. D.)

      If DHS cannot verify an applicant’s information due to a name-usage

issue, the common law name change process permits quick issuance of an ID.

(Boardman Decl. ¶ 30, Ex. F, G.) For example, J.T. applied on March 11, 2020,


                                      17
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 18 of 35




missing the requirements of proof of name, date of birth, and legal presence.

J.T. was born in more than 90 years ago,10 and DHS was unable to verify J.T.’s

identity. On March 12, the day after the application, CAFU found information

matching J.T.’s identity in the 1940 U.S. Census, but under a different name.

The next day, on March 13, CAFU contacted J.T. and began making

arrangements for a common law name change affidavit without requiring J.T.

to make another trip to DMV. CAFU sent the form to J.T. in a pre-paid return

envelope. CAFU received the completed form on April 24, 2020 and issued a

J.T. a hard card. The entire process took about five weeks, which was less than

the initial term of a 60-day IDPP receipt. (Boardman Decl. ¶ 30, Ex. F.)

      S.J.’s application provides another, similar experience. She submitted an

IDPP application on July 3, 2019. CAFU called the phone number she listed

on July 10, and S.J. called back on July 11. CAFU learned that S.J. had been

given a particular first name at the hospital at birth but had generally used a

different name. S.J. filled out a common law name change form, DMV received

the form on July 16, and the petition was approved that day, just 13 days after

the initial application. (Boardman Decl. ¶ 30, Ex. G.)

      A small percentage of applicants, 3.8%, do not have the standard

documentation to obtain a hard card ID. For those applicants, CAFU proceeds




      10   J.T.’s birthdate is filed under seal in Exhibit F to the Boardman Declaration.

                                            18
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 19 of 35




to seek secondary documentation. Through that process, hard card IDs are

routinely issued to people without access to traditional identity documents. For

example, D.P. filled out application documents on July 6, 2020 with no birth

certificate. However, D.P.’s application indicated that D.P. had been issued an

ID in Florida. CAFU contacted Florida on July 14, and found that that Florida

had a birth certificate on file. The next day, on July 15, the application was

approved through the extraordinary proof process, just nine days after the

petition and with no further effort by the petitioner. (Boardman Decl. ¶ 31,

Ex. H.)

      And J.R. applied on November 7, 2019 without a birth certificate or social

security card. J.R. was born nearly 70 years ago11 at home in either Mississippi,

Arkansas, or Chicago. CAFU contacted J.R. on December 19 and learned that

the spelling of J.R.’s mother’s name is unknown, as is either parents’ birth

date. CAFU researched records from Arkansas, Mississippi and Illinois, and

on December 20, 2019 found information from the 1940 census that matched

J.R.’s identity. That information led CAFU to obtain elementary school

records, which led to verification with the Social Security Administration, and

the petition was granted on January 30, 2020. (Boardman Decl. ¶ 31, Ex. I.)




      11   J.R.’s birthdate is filed under seal in Exhibit I to the Boardman Declaration.

                                            19
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 20 of 35




      Even applications where extraordinary proof is unavailable are granted

where it is more likely than not that the identity in the application is correct.

(Boardman Decl. ¶ 31, Ex. I.) For example, D.G. filled out a petition on

November 4, 2011. D.G. was born in Arkansas and did not have a birth

certificate or proof of legal presence. D.G. did not appear on any census record

and did not provide any additional information. The application reached an

informational “dead end.” However, DMV approved the application despite the

dead end, on the totality of the information. (Boardman Decl. ¶ 31, Ex. I.)

      Thus, the IDPP statistics and individual examples support that every

applicant, in various circumstances, has received a voting-eligible credential

with reasonable (and in many cases, minimal) effort. This is all Luft requires.

      IV.   The IDPP verification is necessary to prevent potential
            identity theft or fraud.

      In addition to successfully issuing ID documents to people entitled to

them, the IDPP has successfully identified, and cancelled, applications by

people seeking an ID as a second identity or people who are not U.S. citizens.

(Boardman Decl. ¶ 33.) DMV’s diligent processes are necessary to discover such

applications.

      DMV cancels applications where it determines that the applicant is not

entitled to an ID for voting eligibility. Many such cancellations occur because

DMV determines that the applicant is not a U.S. Citizen. Additionally, if DMV



                                       20
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 21 of 35




learns of actual intentional criminal fraud, or of an applicant who knowingly

made false statements, DMV has an obligation to report the conduct to law

enforcement under Wis. Stat. § 343.165(7)(f). The knowledge element of this

requirement is a very high standard, and not all cancelations of applications

by non-citizens meet this standard. (Boardman Decl. ¶ 40.)

      By way of a few examples, in March 2018, a person applied for an ID in

the name of “R.B.H.” This individual was “insisting on getting an ID and going

through the IDPP.” The applicant presented a social security card at the DMV

office with an atypical numbering format, so DMV contacted the Social

Security Administration (SSA) and sent them a copy of the card. SSA

confirmed that the card was a forgery. (Boardman Decl. ¶ 34, Ex. K.)

      And on September 25, 2019, a person submitted an IDPP application at

the Green Bay DMV office under the name “C.F.” C.F.’s identity was verified

through DHS. But then on October 9, 2018, the same person applied for an ID

at the Milwaukee DMV under the name E.D. with a birthdate of the same day,

but just one year different. CAFU’s review flagged a possible problem, and the

multiple-identity attempt was verified by CAFU staff. (Boardman Decl. ¶ 35,

Ex. L.)

      As another example, on April 3, 2018, A.K. applied for an ID without

documents establishing her citizenship and asked to use the IDPP. CAFU’s

investigation revealed that A.K.s home country is Ukraine and A.K. is not a


                                      21
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 22 of 35




U.S. citizen. In fact, A.K. had been ordered removed from the country by an

immigration judge in 2013. CAFU cancelled the application. (Boardman Decl.

¶ 36, Ex. M.)

      The 60-day ID expiration plays an important role in the cancellation

process. (Boardman Decl. ¶ 37.) By design, the IDPP allows anyone to

immediately get a voting-compliant ID by merely applying. Thus, R.B.H.

briefly had a state-issued ID based on a forged social security card, the same

person had IDs in the names “C.F.” and “E.D.,” and A.K. had an ID indicating

that she is eligible to vote. The 60-day term is a safeguard that allows DMV to

unilaterally cancel processing those IDs. If any of those people received an 8-

year card, or even a 180-day card, they would have had facially valid ID for the

entire term of the document, which creates a long-term potential for fraud.

Because there is no effective way to revoke an ID in the possession of an

applicant, a relatively short validity period for receipts is a simple and effective

safeguard against long-term improper identification. (Boardman Decl. ¶ 38.)

      Additionally, mailing these IDs, as opposed to electronic delivery, is

important because it is on secure paper, includes a color photograph, and

confirms one’s Wisconsin residency. Emailing an image of the ID document and

letting people print them on ordinary paper on black and white printers would

make them very easy to forge. (Boardman Decl. ¶ 39.) This would create a

substantial risk of fraud.


                                        22
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 23 of 35




      V.    Behind the scenes, the IDPP has been improved to be easier
            and quicker than ever.

      From an applicant’s perspective, the core critical function of the IDPP

remains unchanged: anyone who fills out the applications at the DMV

automatically gets a voting credential. But, as the Seventh Circuit alluded to,

DMV’s experience over the past years has led to improvements to its internal

processes and its extraordinary proof procedures. Improvement ideas come

from staff, management, and advocacy groups. (Boardman Decl. ¶ 16). These

internal improvements further facilitate obtaining a voting ID with only

reasonable effort.

      Recent improvements range from relatively minor process adjustments

that increase speed and decrease errors (such as automating ID document

printing), to more substantive changes to CAFU investigation practices.

(Boardman Decl. ¶ 17).

            A.       New procedures reduce delays and result in more
                     effective and efficient identity verification.

      In the past, CAFU experienced challenges and delays getting birth

record information from some states. It has opened lines of communication

with other states’ motor vehicle departments for assistance. This has resulted

in faster, and better, information matching. (Boardman Decl. ¶ 18).

      CAFU has also found that it is sometimes possible to verify that an IDPP

applicant previously possessed an ID from another jurisdiction. If that other


                                      23
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 24 of 35




state’s process included verification of the applicant’s name, date of birth,

citizenship, and social security number, a Wisconsin hard card can be issued

based on confirmation from the other jurisdiction. CAFU accordingly now

checks with states where an applicant previously had an ID card or driver

license to see if that previous issuance met Wisconsin’s requirements, even if

the applicant does not have the applicable documents now. For example, if a

person does not have a birth certificate, but obtained a driver license from

another state which required verification of birth records, Wisconsin DMV will

now issue a hard card without needing the person’s birth certificate.

(Boardman Decl. ¶ 19).

      CAFU has also learned that marriage licenses can sometimes resolve

name-change issues and now regularly checks marriage licenses as part of its

investigations. (Boardman Decl. 22). And DMV has expanded its service

center hours the week of elections, as well as the “Voter ID” hotline hours.

(Boardman Decl. ¶ 23).

            B.    New procedures prevent applicants from having to
                  make additional trips to the DMV.

      DMV now accepts documents by email and photograph. For example, a

person can take a smartphone picture of a family bible entry and send it to

DMV. And applicants no longer need to fill out a common law name change




                                      24
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 25 of 35




affidavit at a DMV service center. They can fill out their portion, take a picture

or scan it, and DMV fills out the rest from its offices. (Boardman Decl. ¶ 20).

              C.    New processes help DMV stay in contact with
                    applicants.

         DMV has instituted a process for generating additional ideas on how to

contact an applicant before denying an application if the applicant has not

responded to a request for additional information. A DMV committee reviews

each file where CAFU can no longer contact an applicant and reviews the

communication attempts for any additional ideas or leads. (Boardman Decl.

¶ 21).

              D.    New processes, automation, and DMV’s experiences
                    have effectively eliminated errors.

         The automation of certain steps in recent years, such as transmitting

application documents to DMV’s central office in Madison, and the automated

printing of IDPP takeaway documents and receipts, has so improved these

processes that the possibility of human error is virtually eliminated. For

example, error analyses from the spring 2020 election revealed zero errors

between March 30, 2020 and April 10, 2020. (Boardman Decl. ¶ 26, Ex. A).




                                       25
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 26 of 35




      VI.   Both DOT and the Wisconsin Elections Commission are
            publicizing the IDPP through multiple channels.

      Both DOT and WELEC publicize the IDPP through several channels.

Outreach is done digitally, in-person, through print media, direct mailing and

by coordination with outreach groups.

            A.     DOT uses a broad range of tools and resources to
                   make the public aware of the IDPP.

      DOT’s public awareness campaign spans its service centers, website,

social media, and outreach through voter advocacy groups. The most direct

contact with the public is at DMV service centers. Every service center has

signs on the wall explaining the IDPP as well as handout materials in English

and Spanish. DMV staff is trained to be able to explain the process to

customers. (Boardman Decl. ¶ 42.)

      The DOT website also includes IDPP information on its front page

displaying the prominent message:


   Getting a free ID for voting is easy!
View ID card petition process



(Boardman Decl. ¶ 43.)

      Additionally, consistent with the processes already approved by this

Court, in the three weeks leading up to an election, DOT continues to issue at




                                      26
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 27 of 35




least one press release per week; two Facebook posts a week; and five to six

tweets per week, all focused on the IDPP. (Boardman Decl. ¶ 44.)

      DOT also has relationships with external partners, including the League

of Women Voters, Wisconsin Voices, People First Wisconsin, All Voting is

Local, Center for Secure and Modern Elections, Voces de la Frontera, and other

community groups. DOT meets with these groups, makes them aware of the

IDPP, and takes input on how DMV services, including the IDPP, can be

improved. (Boardman Decl. ¶ 45.)

            B.    WELEC is publicizing the IDPP through several
                  channels.

      In 2016, WELEC conducted outreach for the IDPP as described in the

“Phase Two” report filed in this case. (OWI Dkt. 304.) Outreach included

printing palm cards to give to advocacy groups, distributing information to

municipal clerks, and press conferences and releases. (OWI Dkt. 304:3–5.)

Since 2016, WELEC has integrated many of these practices into its standard

election outreach but has also made changes based upon its experiences over

the past four years. (Wolfe Decl. ¶ 2.)

      Since 2016, IDPP-related outreach has been integrated into all election

outreach in the context of public information about the photo ID requirement.

WELEC emphasizes to the public, through several channels, that voters can

get a free ID if they do not have one, even if they do not have specific documents



                                          27
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 28 of 35




such as a birth certificate. (Wolfe Decl. ¶ 3.) Election-related publicity and

outreach is an ongoing process, but WELEC is undertaking an election-specific

outreach campaign for the November 2020 election. (Wolfe Decl. ¶ 4, Ex. A.)

      The voter outreach plan holistically incorporates voter ID and IDPP-

related information and includes specific IDPP outreach. (Wolfe Decl. ¶ 5,

Ex. B). The outreach is multi-pronged and includes websites; coordination with

advocacy groups; coordination with other state agencies; direct mailings; a

media strategy including using an advertising firm, press releases and press

conferences; outreach training for local election officials; and a phone bank to

answer question from voters, including those who may not have internet

access. (Wolfe Decl. ¶ 6.)

      Websites are a prominent information source for people with questions

about elections and voting. WELEC maintains three websites which serve as

a public repository of election information as well as a resource for people with

election-related questions. Each of the websites includes information about

getting a free ID for voting on its front page. (Wolfe Decl. ¶7.)

      Most    relevant       here,   the   Bring   it   to   the    Ballot   website

https://bringit.wi.gov/ is devoted entirely to photo ID requirements. It includes

multiple prominent front-page links to updated information about the IDPP,

including videos and text explaining that voters can get an ID from the DMV

without a birth certificate. (Wolfe Decl. ¶ 10.)


                                           28
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 29 of 35




         WELEC’s main organizational website is https://elections.wi.gov/. That

website includes information about ID cards on its front page, which includes

links to additional information:

         Free State ID Cards for People without Birth Certificates

The Wisconsin Division of Motor Vehicles will help people get a free
state ID card or document that can be used for voting after just one
visit to the DMV, even if they don't have a birth certificate or other
documentation. Get the ID Petition Process brochure in English and
Spanish.

(Wolfe Decl. ¶ 8.)

         Another website, MyVote https://myvote.wi.gov/en-us/ is a functional

website that allows people to find their polling place, see if they are registered

to vote, and register if needed, among other features. That website includes

front-page information about the ID requirement and links to information

about how to get an ID, including the ID petition process. (Wolfe Decl. ¶ 9.)

         On the non-digital front, WELEC coordinates outreach through its

Elections Commission Accessibility Advisory Committee. WELEC creates

materials and provides them to committee members who in turn distribute

them to their contacts. They also post materials to their websites and share

information through their social media channels. At the same time, WELEC

also distributes updates through its own social media channels. (Wolfe Decl.

¶ 12.)




                                            29
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 30 of 35




      Members of the Elections Commission Accessibility Advisory Committee

include:

      •     Disability Rights Wisconsin
      •     Wisconsin Board for People with Developmental Disabilities
      •     Access to Independence
      •     Wisconsin Coalition of Independent Living Centers
      •     Coalition of Wisconsin Aging Groups
      •     City of Madison, Civil Rights Division
      •     National Alliance for the Mentally Ill
      •     People First Wisconsin
      •     Wisconsin Council of the Blind and Visually Impaired
      •     Greater Wisconsin Agency on Aging Resources
      •     Wisconsin Association of the Deaf
      •     National Federation of the Blind
(Wolfe Decl. ¶ 13.)

      WELEC also maintains contact with several voter advocacy groups,

including but not limited to the NAACP Milwaukee Branch, the Milwaukee

Urban League, and Jack & Jill of America, Inc. Milwaukee Chapter. WELEC

also offers press invitations to several organizations including Vote Riders and

the League of Women Voters. (Wolfe Decl. ¶ 14.) It provides support, training

and resources for these advocacy groups who can target their constituent

voters, including those who are not likely to be connected to social media or the

internet. Although WELEC is not able to conduct on-the-ground outreach due




                                       30
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 31 of 35




to staff and budget constraints, the agency works with its outreach partners

who can conduct meaningful outreach. (Wolfe Decl. ¶ 15.)

      In the past, WELEC printed palm cards, handouts, and other paper

resources to give to advocacy groups or clerks. (See OWI Dkt. 304:3.) However,

it found that no one wanted those paper documents, and still has boxes of paper

documents from 2016 that it was unable to give away. Because the last printed

documents went unused, WELEC is not planning to produce additional printed

documents. (Wolfe Decl. ¶ 16.)

      WELEC also coordinates outreach through other state agencies. For

example, earlier this year DHS sent information on voting for nursing home

residents with photo ID-related information. That distribution went to all

nursing homes and assisted living providers in the state, in addition to other

entities that provide residential treatment services, as well as advocacy

organizations working with these populations. In total, it went to about 15,000

email addresses. (Wolfe Decl. ¶ 17.) WELEC additionally coordinates with

DOT about media strategies, and for accurate publicization of processes near

an election, for example regarding overnight mailing of receipts near elections

and the provisional ballot process. (Wolfe Decl. ¶ 18.)

      WELEC also recently sent a mailing to approximately 2.6 million

Wisconsin voters who do not have an absentee ballot request on file. This

mailing included a reminder that most people need an ID to vote, directed


                                       31
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 32 of 35




people to the bringit.wi.gov website to “learn how to get a photo ID for free, if

you don’t have one” and included a phone number to call for more information.

(Wolfe Decl. ¶19, Ex. C.)

      WELEC has been, and will continue to, conduct news conferences

between now and the election. These will include information about getting a

free ID for voting by bringing whatever documents a person has to the DMV.

For example, WELEC Administrator Meagan Wolfe discussed the process in a

recent September 3 media conference, which was well attended. She generally

does not reference the “ID Petition Process” by name, because the phrase itself

is not a particularly useful way to communicate the process to people who need

it. Instead, Administrator Wolfe focuses on encouraging anyone without an ID

to gather what documents they have and go to the DMV. (Wolfe Decl. ¶ 20.)

      In addition to its own outreach, WELEC has also hired an advertising

agency to assist with voter outreach. The agency, KW2-Madison, has

significant experience developing media campaigns for state government.

(Wolfe Decl. ¶ 21.) Among other things, KW2-Madison studied how voting

information can be most effectively transmitted to voters. It found that

information is more effective when it comes from local municipalities than from

statewide sources. For that reason, giving information and resources to local

election officials is an important part of WELEC’s election outreach. WELEC




                                       32
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 33 of 35




makes all of its IDPP-related media available to municipalities, including palm

cards, posters, and video and audio commercials. (Wolfe Decl. ¶ 22.)

      In addition to clerk, media, and group resources, WELEC is taking

measures to be available for individual voters, including those who may not

have access to internet resources. The September 1 mailing reached every

registered voter who does not have an absentee ballot request already on file.

(Wolfe Decl. ¶ 23.) WELEC staff, with the assistance of a phone bank, has also

set up a telephone hotline (1-866-VOTEWIS) for election-related questions.

Information about how to get a free ID for voting is among the information that

will be available by calling the hotline. (Wolfe Decl. ¶ 24.)

      In 2020, WELEC will spend approximately $600,000 on voter outreach

using federal funds that can be spent only on authorized outreach. WELEC

does not receive any additional state appropriations or federal grants for photo

ID specific outreach to voters. (Wolfe Decl. ¶ 26.) The IDPP is a critical part of

the Wisconsin election system, but it is only one of many parts that require

public awareness. WELEC is a public agency with limited funding and

resources. The current IDPP-related outreach is the best use of available

resources, and the best balance of the various elements of critical information

that needs to be publicized before an election. (Wolfe Decl. ¶ 25.)




                                        33
     Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 34 of 35




      The variety and frequency of communications throughout the state, from

both DOT and WELEC, make it likely that any voter who may need an ID will

be aware that he or she can get one at a DMV service center.

                                CONCLUSION

      The IDPP is reliably issuing an ID to anyone who goes to the DMV, has

a photo taken, and fills out the application forms. This process “ensures that

every eligible voter can get a qualifying photo ID with reasonable effort,” which

is precisely what the Seventh Circuit required. Luft, 963 F.3d at 679. And

WELEC’s multichannel publicity ensures that the public is aware that people

who need an ID for voting can get one at the DMV. Plaintiffs have no remaining

meritorious claim, and these long-litigated cases are ready to conclude.

      Dated this 18th day of September, 2020.

                                     Respectfully submitted,

                                     ERIC J. WILSON
                                     Deputy Attorney General of Wisconsin

                                     Electronically signed by:

                                     s/S. Michael Murphy
                                     S. MICHAEL MURPHY
                                     Assistant Attorney General
                                     State Bar #1078149

                                     GABE JOHNSON-KARP
                                     Assistant Attorney General
                                     State Bar #1084731




                                       34
    Case: 3:20-cv-00768-jdp Document #: 401 Filed: 09/18/20 Page 35 of 35




                                   JODY J. SCHMELZER
                                   Assistant Attorney General
                                   State Bar #1027796

                                   Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-5457 (Murphy)
(608) 267-8904 (Johnson-Karp)
(608) 266-3094 (Schmelzer)
(608) 267-2223 (Fax)
murphysm@doj.state.wi.us
johnsonkarpg@doj.state.wi.us
schmelzerjj@doj.state.wi.us




                                     35
